Citation Nr: 1501123	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an effective date prior to November 11, 2011 for the grant of service connection for Achilles tendinopathy of the right and left lower extremities (bilateral tendinopathy).

2. Entitlement to a compensable initial disability rating for Hepatitis B.

3 . Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1972 to October 1975.

The issue of entitlement to an effective date prior to November 11, 2011 for the grant of service connection for bilateral tendinopathy is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The related issue of an earlier effective date for bilateral tendinopathy due to clear and unmistakable error (CUE) is before the Board on appeal from a January 2013 rating decision.

The issue of an increased initial disability rating for Hepatitis B, to include entitlement to TDIU, is before the Board on appeal from a January 2011 rating decision.  The RO granted service connection for Hepatitis B and assigned a zero percent (noncompensable) rating.  Because the RO did not grant the maximum benefits allowable, the Veteran's Hepatitis B remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned at a May 2014 video-conference hearing.  A transcript of the hearing is not available because the hearing recording was inaudible.  VA provided the Veteran with the opportunity to schedule a second hearing before the Board.  See June 2014 Letter.  The Veteran declined a second hearing.  See July 2014 Letter.

The electronic file processing system contains additional documents pertinent to the present appeal.

The issue of entitlement to (TDIU) is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In July 2011, VA received service treatment records (STRs) that had existed and had not been associated with the claims file when VA first decided the Veteran's claim of service connection for bilateral tendinopathy in June 2003.

2. The newly received STRs relate to the Veteran's service connection claim for bilateral tendinopathy.

3. The grant of the earliest possible effective date for service connection for bilateral tendinopathy under 38 C.F.R. § 3.156 renders the Veteran's CUE claim moot.

4. The Veteran's service-connected Hepatitis B is remote and fully resolved.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than November 11, 2011 for service-connected bilateral tendinopathy are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.160, 3.400 (2014).

2. The claim for an effective date earlier than November 11, 2011 for service-connected bilateral tendinopathy due to CUE is moot and therefore dismissed.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

3. The criteria for a compensable initial disability rating for Hepatitis B have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.114,  DC 7345 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The Veteran's claim for an earlier effective date is granted; consequently, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The November 2010 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA examination reports.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

A VA examination was performed in July 2013.  The examiner reviewed the Veteran's claims file, performed an in-person examination, and described the Veteran's Hepatitis B disability in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examination is adequate to decide the Veteran's claim for a compensable initial disability rating.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Earlier Effective Date 

The Veteran contends that an effective date earlier than November 11, 2011 should be established for the grant of service connection for bilateral tendinopathy.  The claim is granted.

38 C.F.R. § 3.156(c) provides that, notwithstanding any other part of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim it will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (reopening a final decision on a claim with new and material evidence), if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Official service department records include 1) service records that are related to a claimed in-service event, injury, or disease, regardless of whether the records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; 2) additional service records forwarded by the Department of Defense or the service department any time after VA's original request for service records; and 3) declassified records that could not have been obtained when VA decided the claim due to their classified status.

An award made based all or in part on the records identified by paragraph (c)(1) of 38 C.F.R. § 3.156 is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  See 38 C.F.R. § 3.156(c)(3).

In July 2011, VA received clinical records that establish that the Veteran injured his Achilles tendons in service.  See December 1972 and February 1974 STRs.  The STRs constitute relevant official service department records.  They existed when VA first decided the Veteran's claim in August 2003 and were not associated with the claims file at this time.  Therefore, the Veteran is entitled to an earlier effective date for the grant of service connection for bilateral tendinopathy.  See 38 C.F.R. § 3.156.

VA received the Veteran's original claim of service connection for bilateral tendinopathy on June 10, 2003.  His entitlement to service connection preceded his filing of the original claim; consequently, service connection for bilateral tendinopathy is granted effective June 10, 2003.

The Veteran also alleges an earlier effective date for bilateral tendinopathy due to clear and unmistakable error (CUE).  Specifically, he alleges that the RO's failure to secure the STRs that document treatment for tendinopathy during service before it issued the August 28, 2003 rating decision constitutes CUE.  See April 2013 Statement.

A claim of CUE constitutes a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Absent a finding of CUE, final decisions are accepted as correct.  38 C.F.R. § 3.105(a).  A finding of CUE, requires the relevant prior and final decision to be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104 , 3.105(a).

The grant of an earlier effective date under 38 C.F.R. § 3.156(c) has rendered the RO's August 28, 2003 rating decision non-final.  The submission of additional and relevant STRs required the rating decision to be reconsidered.  Because a CUE claim is not valid in the absence of a final decision, the Veteran's allegation of CUE is moot and there is no error of fact or law for the Board to consider on appeal.  See 38 U.S.C.A. § 7105.

Compensable Initial Disability Rating

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage disability ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

The RO rated the Veteran's Hepatitis B under DC 7345 (chronic liver disease without cirrhosis).  38 C.F.R. § 4.114.

DC 7345 provides the following disability ratings in connection with chronic liver disease: 

10 percent for intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period;

20 percent for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) that requires dietary restriction, continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period; 

40 percent for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least for weeks, but less than six weeks, during the past 12-month period;

60 percent for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly;

100 percent for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

An "incapacitating episode" is a period of acute signs and symptoms that require bed rest and treatment by a physician.  Id, Note 2.  DC 7345 requires that Hepatitis B infection be confirmed by serological testing.

In October 2010, a private physician noted a history of Hepatitis B exposure.  In January 2011, a VA examiner noted that the Veteran had exposure to Hepatitis B in service and that his disorder is asymptomatic and does not require ongoing care.  In November 2011, a VA examiner opined that the Veteran's Hepatitis B "is not causing any physical issues."

Similarly, in July 2013 a VA examiner found that the Veteran's Hepatitis B infection is remote and fully resolved.  The examiner noted that the Veteran is immune to Hepatitis B, does not require any medication to manage his disorder, and has no symptoms associated with Hepatitis B, to include fatigue, malaise, and nausea.  He also noted that the Veteran does not have signs or symptoms attributable to cirrhosis of the liver.  Lab tests performed as part of the VA examination were negative for the  Hepatitis B virus.

The July 2013 VA examination report constitutes highly probative evidence that weighs against an increased initial disability rating for Hepatitis B.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file, examined the Veteran, performed diagnostic tests, and provided a clear assessment of the Veteran's Hepatitis B.

The Board has considered whether the evaluation of the Veteran's service-connected Hepatitis B should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected Hepatitis B and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's Hepatitis B is asymptomatic; he does not report any symptoms associated with his Hepatitis B that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings.  See 38 C.F.R. § 4.114, DC 7345; see also Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a compensable disability rating for Hepatitis B is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55. 


ORDER

An effective date of June 10, 2003 for service-connected bilateral tendinopathy is granted.

The claim of CUE in relation to the August 28, 2003 rating decision is dismissed.

A compensable disability rating for Hepatitis B is denied.


REMAND

The Veteran's June 2003 service connection claim raises the issue of TDIU.  See also September 2011 Deferred Rating Decision; February 2014 Notification Letter.  In October 2011, the RO provided the Veteran with VCAA notice regarding his claim of entitlement to TDIU.  However, the RO failed to adjudicate the claim.

The claim of entitlement to TDIU is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the completion of the above development, and any other development-to include providing a VA examination-that may be warranted based on the evidence of record, readjudicate the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


